Citation Nr: 1421766	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to February 1990.  The Veteran died in February 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2010, the appellant was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.

In March 2011, the Board found that the appellant was entitled to recognition as the Veteran's surviving spouse and remanded the matter for additional development, which has been substantially completed.  Stegall v. West, 11 Vet. App. 268.  However, additional development is required prior to adjudication of the claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in February 2007 and the Certificate of Death lists the immediate cause of death as sepsis due to acute renal failure due to, or as a consequence of anemia, due to or as a consequence of pneumonia, with contributing COPD, arterial venous malformation, and another condition that is illegible.  At the time of his death, the Veteran was service-connected for discoid lupus erythematosus.  In the appellant's notice of disagreement, she alleges that the Veteran's service-connected discoid lupus erythematosus contributed to his cause of death because his lupus prevented his body from fighting infectious conditions.  She also claims that his causes of death, to include sepsis, anemia, pneumonia, renal failure, and COPD should have been service-connected.  In support of her claim, she submitted articles describing systemic lupus erythematosus and sepsis.

In a July 2011 VA opinion, the examiner found that the Veteran's symptoms of discoid lupus erythematosus did not extend beyond the common symptoms of hair loss, scars, and red, disk-shaped patches on the skin that were scaly or crusty.  The examiner found no evidence that the Veteran ever suffered severe or life-threatening symptoms of the disease.  The examiner opined that the Veteran's cause of death was less likely as not caused by or the result of his service-connected discoid lupus erythematosus.  The examiner also found no evidence that the conditions that the Veteran died from were caused by or the result of his service-connected condition.  Unfortunately, the examiner did not indicate whether the Veteran's service-connected discoid lupus erythematosus aggravated any of the primary or contributory causes of death.  Accordingly, a remand is warranted for an opinion indicating whether it is at least as likely as not that the Veteran's service-connected lupus aggravated his primary or contributory causes of death, to include sepsis, anemia, pneumonia, renal failure, and COPD.

Additionally, the appellant raised the issue of entitlement to service connection for DIC purposes the following disorders: sepsis, anemia, pneumonia, renal failure, and COPD.  The July 2011 examiner did not indicate and was not asked to provide an opinion indicating whether any of these conditions had their onset during or as a result of service.  Accordingly, on remand, an opinion should be obtained that addresses this matter.

Accordingly, the case is REMANDED for the following action:


1. Send the Veteran's claims file to the VA examiner that provided the July 2011 opinion.  The examiner should be asked to address the following:

a) For each disorder listed as a primary and contributory cause of the Veteran's death, to include sepsis, anemia, pneumonia, renal failure, and COPD, address whether it is at least as likely as not (50 percent or more probability) that the condition was aggravated by the Veteran's service-connected discoid lupus erythematosus.

b) For each disorder listed as a primary and contributory cause of the Veteran's death, to include sepsis, anemia, pneumonia, renal failure, and COPD, address whether it is at least as likely as not (50 percent or more probability) that the condition had its onset during or as a result of active service.

A complete rationale should be given for each opinion expressed.  A discussion of the facts and medical principles involved would be considerable assistance to the Board.

2. Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



